Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/16/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9-11, 13-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
The recitation ‘the additional preamble part signals that the WUR signal is transmitted after the legacy part’ in claims 1 and 11 does not have proper support in the original disclosure. The specification indicates the additional preamble part may signal that the legacy part is included in the wake-up packet (see published para. ¶0010, ¶0020, ¶0021, ¶0235). The specification may also support symbols transmitted in legacy part to signal the type of the WLAN PPDU [¶0221]. Furthermore, the legacy part of the wake-up packet may include an MPDU after the legacy preamble where the MPDU may include an indicator indicating a wake-up packet [¶0199].
An Indication that the legacy part is included in the wake-up packet and/or indicating the type of the WLAN PPDU was not found to be equivalent with or providing enough support for the requirement of said recitation in a manner that complies with the written description requirement. For examination purposes, said recitation and the similar language found in claims 3, 4 and 13, are interpreted as describing an indicator to implicitly and/or explicitly signify a wake-up packet consistent with para. 0199 - cited above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication to Aboul-Magd et al. (US 2018/0020409 A1) (herein after Magd).
 
Regarding claim 1, Magd discloses a wireless communication terminal communicating wirelessly, the terminal comprising: 
a wireless LAN (WLAN) transceiver configured to transmit and receive a WLAN signal [fig. 1, ¶0025: ‘106’]; and a wake-up radio (WUR) receiver configured to receive a WUR signal [fig. 1, ¶0025: ‘106’] being transmitted by a modulation method different from a modulation method of the WLAN signal [fig. 1, ¶0029],
wherein the WUR receiver is configured to receive a wake-up part of a wake-up packet from a base wireless communication terminal and wake-up the WLAN transceiver, wherein the wake-up packet is distinguished into a legacy part that the WLAN transceiver is capable of demodulating and the wake-up part including the WUR signal [fig. 2, ¶0029], wherein the legacy part comprises a legacy preamble part, which is a preamble included in a WLAN physical layer protocol data unit (PPDU) [fig. 4; ¶0030], and an additional preamble transmitted after the legacy preamble part [fig. 4; ¶0043], wherein the additional preamble part signals that the WUR signal is transmitted after the legacy part [¶0044 the additional symbol may indicate whether the wake-up signal is at the middle, lower edge, or upper edge].

Regarding claim 3, Magd discloses the wireless communication terminal of claim 1, wherein the WLAN transceiver is configured to determine that the WUR signal is transmitted after the legacy part based on a modulation method of the additional preamble [¶0043-0044].

Regarding claim 10, Magd discloses the wireless communication terminal of claim 1, wherein the WUR receiver is configured to deliver information obtained from the wake-up part to the WLAN transceiver [¶0026 internal wake-up signal].

Regarding claim 11, Magd discloses a base wireless communication terminal communicating wirelessly, the terminal comprising:
a wireless LAN (WLAN) transceiver configured to transmit and receive a WLAN signal; and a wake-up radio (WUR) transmitter configured to transmit a WUR signal being transmitted by a modulation method different from a modulation method of the WLAN signal [¶0025-0026 – WLAN transceiver circuit 110 – Note AP is also able to send WUF; ¶0029];
wherein the WLAN transceiver is configured to transmit, to a wireless communication terminal, a legacy part, wherein the legacy part comprises a legacy preamble part, which is a preamble included in a WLAN physical layer protocol data unit (PPDU), and an additional preamble transmitted after the legacy preamble part, wherein the additional preamble part signals that the WUR signal is transmitted after the legacy part, wherein the WUR transmitter is configured to transmit to the wireless communication terminal a wake-up part of the wake-up packet, wherein the wake-up packet indicates information related to a wake-up of the wireless communication terminal [fig. 2 and ¶0030-0044 all of WUP 250 and/or MAC header 262 indicates information related to a wake-up of the wireless communication terminal].




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication to Aboul-Magd et al. (US 2018/0020409 A1) (herein after Magd) in view of US Publication to Huang et al. (US 2018/0242250 A1) (herein after Huang-250).

Regarding claim 5, Magd discloses all the limitations of claim 1 as discussed above. 

Huang-250, in the same field of endeavor, discloses WUR receiver configured to wake up the WLAN transceiver after an arbitrary time from when receiving the wake-up packet [Huang-250 ¶0058]. An artisan may readily recognize the indicated time may be used to enable different procedures for LP-WUR. It would have been obvious, to further configure the WUR recited in Huang-250 in a similar manner at the time of the application. A person having ordinary skill in the art would be motived to modify Min in this manner to implement the power efficient procedures while limiting time delay.  

Regarding claim 6, Magd and Huang-250 disclose the wireless communication terminal of claim 5, wherein the arbitrary time is calculated based on a time designated by the wake-up packet [Huang-250 ¶0058].

Regarding claim 7, Magd and Huang-250 disclose the wireless communication terminal of claim 6, wherein the arbitrary time is calculated based on a time designated by the wake-up packet and a time required for waking up the WLAN transceiver [Huang-250 ¶0058 capability broadly interpreted as time required by the device].
Regarding claim 15, Magd and Huang-250 discloses the base wireless communication terminal of claim 11, wherein the WUR transmitter is configured to transmit information related to wake-up of a  plurality of wireless communication terminals to the plurality of wireless communication terminals including the wireless communication terminal using the wake-up part [Huang-250 fig. 1 ¶0012]. 
Regarding claim 16, the combined Magd and Huang-250 discloses the base wireless communication terminal of claim 15, wherein the WUR transmitter is configured to transmit the wake-up part for each of the plurality of wireless communication terminals using different frequency bands [Huang-250 ¶0016-0017].
Regarding claim 17, the combined Magd and Huang-250 discloses the base wireless communication terminal of claim 11, wherein the WUR transmitter is configured to insert information on a time at which the wireless communication terminal wakes up and starts a subsequent operation sequence into the wake-up part [Huang-250 ¶0016-0017]. 
Regarding claim 18, the combined Magd and Huang-250 discloses the base wireless communication terminal of claim 17, wherein the WUR transmitter is configured to determine a time for starting the subsequent operation sequence based on the information on the time required for waking up the wireless communication terminal [Huang-250 ¶0058 capability broadly interpreted as time required by the device].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication to Aboul-Magd et al. (US 2018/0020409 A1) (herein after Magd) in view of US Publication to Huang et al. (US 2018/0020405 A1) (herein after Huang-405).

Regarding claim 20, Magd discloses the base wireless communication terminal of claim 11 as discussed above.
Magd does not disclose when a first transmission or a first reception fails in a wake-up subsequent operation sequence, the base wireless communication terminal transmits the wake-up packet again to the wireless communication terminal.
[Huang-405 abstract and ¶0080]. 
By incorporating said step, Haung provides for a power saving solution while minimizing delay in cases where a wake up packet is not correctly received (¶0056). It would have been obvious, for a one ordinarily skilled in the art, at the time of the application to modify Magd in the same manner for the same reasons. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-11, 13-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SORI A AGA/               Examiner, Art Unit 2476                                                                                                                                                                                         /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476